      Case 2:21-cv-00259-JAM-EFB Document 9 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID E. EDWARDS,                                 No. 2:21-cv-0259-JAM-EFB P
12                       Plaintiff,
13               v.                                     ORDER
14    M. KUERSTEN,
15                       Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He has paid the filing fee.

19           On April 7, 2021 the court dismissed plaintiff’s complaint and ordered him to file an

20   amended complaint within thirty days. ECF No. 7. On April 22, 2021, plaintiff requested a

21   sixty-day extension of time to comply with the court’s order. ECF No. 8. Plaintiff also requested

22   a courtesy copy of the original complaint. Id. The court will grant plaintiff the extension of time.

23   He is not, however, entitled to a free copy of his complaint.1

24   /////

25
             1
26            The Clerk’s Office charges $0.50 per page for copies of documents. Copies of up to
     twenty pages may be made by the Clerk’s Office at this court upon written request and
27   prepayment of the copy fees. Checks in the exact amount are to be made payable to “Clerk
     USDC.” Plaintiff’s original complaint consists of five pages accompanied by twenty-seven pages
28   of exhibits. ECF No. 1.
                                                      1
     Case 2:21-cv-00259-JAM-EFB Document 9 Filed 04/27/21 Page 2 of 2


 1         Accordingly, it is ORDERED that:
 2         1. Plaintiff’s request for an extension of time to file an amended complaint (ECF No. 8)
 3            is GRANTED;
 4         2. Plaintiff’s request for a courtesy copy of his complaint (ECF No. 8) is DENIED;
 5         3. Plaintiff shall file an amended complaint within 60 days from the date of service of
 6            this order; and
 7         4. Failure to comply with any part of this this order may result in dismissal of this action.
 8   DATED: April 27, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
